Judgment unanimously affirmed, without costs. Memorandum: It was proper to dismiss this CPLR article 78 proceeding brought by petitioner, the low bidder, seeking a judgment annulling the respondent town’s award of a contract for the purchase of a dump truck to respondent Buffalo Truck Sales & Service, Inc. There was a rational basis for the decision to reject petitioner’s bid on the ground of failure to *1074conform to the specifications (see Le Cesse Bros. Contr. v Town Bd., 62 AD2d 28, 31, affd 46 NY2d 960; Matter of Rockland Haulage v Village of Upper Nyack, 13 AD2d 819), and thus the administrative determination should not be disturbed (see Matter of Atlantic Tug & Equip. Co. v Town of Tonawanda, 45 AD2d 916; Matter of Warren Bros. Co. v Craner, 30 AD2d 437, 440). Special Term’s refusal to grant a hearing to petitioner was not, on this record, an abuse of discretion (see Matter of Atlantic Tug & Equip. Co. v Town of Tonawanda, supra). We have considered the other arguments raised on appeal and find them to be without merit. We note that petitioner does not, as Special Term suggested, have a cause of action for damages (see Matter of Allen v Eberling, 24 AD2d 594; Matter of Carroll-Ratner Corp. v City Manager of New Rochelle, 54 Misc 2d 625, affd 36 AD2d 795). (Appeal from judgment of Supreme Court, Cattaraugus County, Crowley, J. — art 78.) Present — Hancock, Jr., J. P., Doerr, Boomer, Green and Moule, JJ.